UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-5018



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


DANA LEE HUNTER,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Durham. James A. Beaty, Jr., Chief
District Judge. (1:06-cr-00105-JAB)


Submitted:   May 23, 2007                  Decided:   July 10, 2007


Before NIEMEYER, KING, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Louis C. Allen, III, Federal Public Defender, William C.
Ingram, Jr., First Assistant Federal Public Defender, Greensboro,
North Carolina, for Appellant. Anna Mills Wagoner, United States
Attorney, Kearns Davis, Assistant United States Attorney,
Greensboro, North Carolina, for Appellant.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Dana Lee Hunter entered a conditional plea of guilty to

one count of possession of a firearm by a felon, in violation of 18

U.S.C. §§ 922(g)(1), 924(a)(2) (2000), reserving the right to

challenge the district court’s denial of his motion to dismiss the

indictment.      Hunter appeals, contending that his predicate state

conviction, cruelty to animals, did not satisfy § 922(g)(1) as a

matter of law.      Finding no error, we affirm.

              Section 922(g)(1) prohibits anyone who has been convicted

of a crime punishable by more than a year in prison to possess a

firearm.      18 U.S.C. § 922(g)(1).       Hunter asserts that, under North

Carolina’s structured sentencing scheme law, his maximum sentence

was less than twelve months because no aggravating factors were

either admitted or found by a jury beyond a reasonable doubt.

However, as Hunter concedes, his argument is foreclosed by United

States v. Harp, 406 F.3d 242, 246-47 (4th Cir.), cert. denied, 126
S. Ct. 297 (2005).        Thus, because it is undisputed that a sentence

of over twelve months could be imposed on a defendant convicted of

cruelty to animals in North Carolina, Hunter’s prior conviction was

properly considered a predicate felony under § 922(g)(1).

              Accordingly, we affirm Hunter’s conviction.       We dispense

with   oral    argument    because   the    facts and legal contentions are




                                     - 2 -
adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                          AFFIRMED




                              - 3 -